PER CURIAM.
Motion for confirmation of report of commissioners denied, and motion to set aside report granted, with costs as in an action. The court holds that the certificate of extension, stating that the road is to be constructed “along Lake street in the village of Richfield Springs, or over and through property adjoining it, to Main street in the said village of Richfield Springs,” in the alternative, fails to conform to the statutory requirement that such certificate shall name and describe the streets, avenues, etc., upon which the proposed extension is to be constructed. The determination of the commissioners upon all questions of fact is approved.